     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 1 of 27 Page ID #:3901



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
 4    CATHERIN S. AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
 5    Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
 6         1100/1300 United States Courthouse
           312 North Spring Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-6527/3819
 8         Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
 9                    Brian.Faerstein@usdoj.gov

10    DANIEL S. KAHN
      Acting Chief, Fraud Section
11    Criminal Division, U.S. Department of Justice
      CHRISTOPHER FENTON
12    Trial Attorney, Fraud Section
      Criminal Division, U.S. Department of Justice
13         1400 New York Avenue NW, 3rd Floor
           Washington, DC 20530
14         Telephone: (202) 320-0539
           Facsimile: (202) 514-0152
15         E-mail:    Christopher.Fenton@usdoj.gov

16    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
17
                              UNITED STATES DISTRICT COURT
18
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
      UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW
20
                 Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
21                                             ARMAN HAYRAPETYAN
                       v.
22
     ARMAN HAYRAPETYAN,
23
                 Defendant.
24

25         1.    This constitutes the plea agreement between ARMAN
26    HAYRAPETYAN (“defendant”) and the United States Attorney’s Office for
27    the Central District of California and the United States Department
28    of Justice, Criminal Division, Fraud Section (collectively referred
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 2 of 27 Page ID #:3902



 1    to herein as the “United States”) in the above-captioned case.            This

 2    agreement is limited to the United States and cannot bind any other

 3    federal, state, local, or foreign prosecuting, enforcement,

 4    administrative, or regulatory authorities.

 5                               DEFENDANT’S OBLIGATIONS

 6         2.      Defendant agrees to:
 7                 a.   At the earliest opportunity requested by the United
 8    States and provided by the Court, appear and plead guilty to count
 9    twenty-six of the first superseding indictment in United States v.
10    Richard Ayvazyan et al., CR No. 20-579(A), which charges defendant
11    with conspiracy to commit money laundering, in violation of 18 U.S.C.
12    § 1956(h).
13                 b.   Agree that all court appearances, except his
14    sentencing hearing, may proceed by video-teleconference (“VTC”) or
15    telephone, if VTC is not reasonably available, so long as such
16    appearances are authorized by Order of the Chief Judge 20-097 or
17    another order, rule, or statute.          Defendant understands that, under
18    the United States Constitution, the United States Code, and the
19    Federal Rules of Criminal Procedure (including Rules 11 and 43), he
20    may have the right to be physically present at these hearings.
21    Defendant understands that right and, after consulting with counsel,
22    voluntarily agrees to waive it and to proceed remotely.           Defense
23    counsel also joins in this consent, agreement, and waiver.
24    Specifically, this agreement includes, but is not limited to, the
25    following:
26                      i.   Defendant consents under Federal Rules of
27    Criminal Procedure 5(f) and 10(c) and Section 15002(b) of the CARES
28

                                            2
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 3 of 27 Page ID #:3903



 1    Act to proceed with his initial appearance and arraignment by VTC or

 2    telephone, if VTC is not reasonably available.

 3                     ii.   Defendant consents under Section 15002(b) of the

 4    CARES Act to proceed with his waiver of indictment, under Federal

 5    Rule of Criminal Procedure 7(b), by VTC or telephone, if VTC is not

 6    reasonably available.

 7                     iii. Defendant consents under Section 15002(b) of the

 8    CARES Act to proceed with his change of plea hearing by VTC or

 9    telephone, if VTC is not reasonably available.

10                     iv.   Defendant consents under 18 U.S.C. § 3148 and

11    Section 15002(b) of the CARES Act to proceed with any hearing

12    regarding alleged violations of the conditions of pretrial release by

13    VTC or telephone, if VTC is not reasonably available.

14               c.    Not contest facts agreed to in this agreement.

15               d.    Abide by all agreements regarding sentencing contained

16    in this agreement.

17               e.    Appear for all court appearances, surrender as ordered

18    for service of sentence, obey all conditions of any bond, and obey

19    any other ongoing court order in this matter.

20               f.    Not commit any crime; however, offenses that would be

21    excluded for sentencing purposes under United States Sentencing

22    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

23    within the scope of this agreement.

24               g.    Be truthful at all times with the United States

25    Probation and Pretrial Services Office and the Court.

26               h.    Pay the applicable special assessment at or before the

27    time of sentencing unless defendant has demonstrated a lack of

28    ability to pay such assessments.

                                            3
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 4 of 27 Page ID #:3904



 1                i.   Ability to pay shall be assessed based on the

 2    Financial Disclosure Statement, referenced below, and all other

 3    relevant information relating to ability to pay.

 4                j.   Defendant agrees that any and all restitution/fine

 5    obligations ordered by the Court will be due in full and immediately.

 6    The government is not precluded from pursuing, in excess of any

 7    payment schedule set by the Court, any and all available remedies by

 8    which to satisfy defendant’s payment of the full financial

 9    obligation, including referral to the Treasury Offset Program.

10                k.   Complete the Financial Disclosure Statement on a form

11    provided by the United States and, within 30 days of defendant’s

12    entry of a guilty plea, deliver the signed and dated statement, along

13    with all of the documents requested therein, to the United States by

14    either email at usacac.FinLit@usdoj.gov (preferred) or mail to the

15    United States Financial Litigation Section at 300 N. Los Angeles St.,

16    Suite 7516, Los Angeles, CA 90012.

17                l.   Authorize the United States to obtain a credit report

18    upon returning a signed copy of this plea agreement.

19                m.   Consent to the United States inspecting and copying

20    all of defendant’s financial documents and financial information held

21    by the United States Probation and Pretrial Services Office.

22         3.     Defendant further agrees:

23                a.   To forfeit all right, title, and interest in and to

24    any and all monies, properties, and/or assets of any kind, derived

25    from or acquired as a result of the illegal activity to which

26    defendant is pleading guilty (collectively, the “Forfeitable

27    Assets”).

28

                                            4
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 5 of 27 Page ID #:3905



 1               b.    To the Court’s entry of an order of forfeiture at or

 2    before sentencing with respect to the Forfeitable Assets and to the

 3    forfeiture of the assets.

 4               c.    To take whatever steps are necessary to pass to the

 5    United States clear title to the Forfeitable Assets, including,

 6    without limitation, the execution of a consent decree of forfeiture

 7    and the completing of any other legal documents required for the

 8    transfer of title to the United States.

 9               d.    Not to contest any administrative forfeiture

10    proceedings or civil judicial proceedings commenced against the

11    Forfeitable Assets.     If defendant submitted a claim and/or petition

12    for remission for all or part of the Forfeitable Assets on behalf of

13    himself or any other individual or entity, defendant shall and hereby

14    does withdraw any such claims or petitions, and further agrees to

15    waive any right he may have to seek remission or mitigation of the

16    forfeiture of the Forfeitable Assets.

17               e.    Not to assist any other individual in any effort

18    falsely to contest the forfeiture of the Forfeitable Assets.

19               f.    Not to claim that reasonable cause to seize the

20    Forfeitable Assets was lacking.

21               g.    To prevent the transfer, sale, destruction, or loss of

22    any and all assets described above to the extent defendant has the

23    ability to do so.

24               h.    To fill out and deliver to the United States a

25    completed financial statement listing defendant’s assets on a form

26    provided by the United States.

27

28

                                            5
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 6 of 27 Page ID #:3906



 1                 i.   That forfeiture of Forfeitable Assets shall not be

 2    counted toward satisfaction of any special assessment, fine,

 3    restitution, costs, or other penalty the Court may impose.

 4         4.      Defendant further agrees to cooperate fully with the United

 5    States, the Federal Bureau of Investigation (“FBI”), the Internal

 6    Revenue Service-Criminal Investigation (“IRS-CI”), the Small Business

 7    Administration-Office of Inspector General (“SBA-OIG”), and, as

 8    directed by the United States, any other federal, state, local, or

 9    foreign prosecuting, enforcement, administrative, or regulatory

10    authority.    This cooperation requires defendant to:

11                 a.   Respond truthfully and completely to all questions

12    that may be put to defendant, whether in interviews, before a grand

13    jury, or at any trial or other court proceeding.

14                 b.   Attend all meetings, grand jury sessions, trials or

15    other proceedings at which defendant’s presence is requested by the

16    United States or compelled by subpoena or court order.

17                 c.   Produce voluntarily all documents, records, or other

18    tangible evidence relating to matters about which the United States,

19    or its designee, inquires.

20         5.      For purposes of this agreement: (1) “Cooperation

21    Information” shall mean any statements made, or documents, records,

22    tangible evidence, or other information provided, by defendant

23    pursuant to defendant’s cooperation under this agreement or pursuant

24    to the letter agreement previously entered into by the parties dated

25    May 6, 2021 (the “Letter Agreement”); and (2) “Plea Information”

26    shall mean any statements made by defendant, under oath, at the

27    guilty plea hearing and the agreed to factual basis statement in this

28    agreement.

                                            6
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 7 of 27 Page ID #:3907



 1                           THE UNITED STATES’ OBLIGATIONS

 2         6.     The United States agrees to:

 3                a.   Not contest facts agreed to in this agreement.

 4                b.   Abide by all agreements regarding sentencing contained

 5    in this agreement.

 6                c.   At the time of sentencing, move to dismiss the

 7    remaining counts of the superseding indictment and move to dismiss

 8    the underlying indictment as against defendant.          Defendant agrees,

 9    however, that at the time of sentencing the Court may consider any

10    dismissed charges in determining the applicable Sentencing Guidelines

11    range, the propriety and extent of any departure from that range, and

12    the sentence to be imposed.

13                d.   At the time of sentencing, provided that defendant

14    demonstrates an acceptance of responsibility for the offense up to

15    and including the time of sentencing, recommend a two-level reduction

16    in the applicable Sentencing Guidelines offense level, pursuant to

17    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

18    additional one-level reduction if available under that section.

19                e.   Recommend that defendant be sentenced to a term of

20    imprisonment no higher than the low end of the applicable Sentencing

21    Guidelines range, provided that the offense level used by the Court

22    to determine that range is 21 or higher and provided that the Court

23    does not depart downward in offense level or criminal history

24    category.   For purposes of this agreement, the low end of the

25    Sentencing Guidelines range is that defined by the Sentencing Table

26    in U.S.S.G. Chapter 5, Part A.

27         7.     The United States further agrees:

28

                                            7
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 8 of 27 Page ID #:3908



 1               a.    Not to offer as evidence in its case-in-chief in the

 2    above-captioned case or any other criminal prosecution that may be

 3    brought against defendant by the United States, or in connection with

 4    any sentencing proceeding in any criminal case that may be brought

 5    against defendant by the United States, any Cooperation Information.

 6    Defendant agrees, however, that the United States may use both

 7    Cooperation Information and Plea Information: (1) to obtain and

 8    pursue leads to other evidence, which evidence may be used for any

 9    purpose, including any criminal prosecution of defendant; (2) to

10    cross-examine defendant should defendant testify, or to rebut any

11    evidence offered, or argument or representation made, by defendant,

12    defendant’s counsel, or a witness called by defendant in any trial,

13    sentencing hearing, or other court proceeding; and (3) in any

14    criminal prosecution of defendant for false statement, obstruction of

15    justice, or perjury.

16               b.    Not to use Cooperation Information against defendant

17    at sentencing for the purpose of determining the applicable guideline

18    range, including the appropriateness of an upward departure, or the

19    sentence to be imposed, and to recommend to the Court that

20    Cooperation Information not be used in determining the applicable

21    guideline range or the sentence to be imposed.          Defendant

22    understands, however, that Cooperation Information will be disclosed

23    to the United States Probation and Pretrial Services Office and the

24    Court, and that the Court may use Cooperation Information for the

25    purposes set forth in U.S.S.G § 1B1.8(b) and for determining the

26    sentence to be imposed.

27

28

                                            8
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 9 of 27 Page ID #:3909



 1               c.    In connection with defendant’s sentencing, to bring to

 2    the Court’s attention the nature and extent of defendant’s

 3    cooperation.

 4               d.    If the United States determines, in its exclusive

 5    judgment, that defendant has both complied with defendant’s

 6    obligations under paragraphs 2 and 3 above and provided substantial

 7    assistance to law enforcement in the prosecution or investigation of

 8    another (“substantial assistance”), to move the Court pursuant to

 9    U.S.S.G. § 5K1.1 to fix an offense level and corresponding guideline

10    range below that otherwise dictated by the sentencing guidelines, and

11    to recommend a term of imprisonment within this reduced range.

12                DEFENDANT’S UNDERSTANDINGS REGARDING COOPERATION

13         8.    Defendant understands the following:
14               a.    Any knowingly false or misleading statement by
15    defendant will subject defendant to prosecution for false statement,
16    obstruction of justice, and perjury and will constitute a breach by
17    defendant of this agreement.
18               b.    Nothing in this agreement requires the United States
19    or any other prosecuting, enforcement, administrative, or regulatory
20    authority to accept any cooperation or assistance that defendant may
21    offer, or to use it in any particular way.
22               c.    Defendant cannot withdraw defendant’s guilty plea if
23    the United States does not make a motion pursuant to U.S.S.G. § 5K1.1
24    for a reduced guideline range or if the United States makes such a
25    motion and the Court does not grant it or if the Court grants such a
26    United States motion but elects to sentence above the reduced range.
27               d.    At this time the United States makes no agreement or
28    representation as to whether any cooperation that defendant has

                                            9
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 10 of 27 Page ID #:3910



 1    provided or intends to provide constitutes or will constitute

 2    substantial assistance.      The decision whether defendant has provided

 3    substantial assistance will rest solely within the exclusive judgment

 4    of the United States.

 5                e.    The United States’ determination whether defendant has

 6    provided substantial assistance will not depend in any way on whether

 7    the government prevails at any trial or court hearing in which

 8    defendant testifies or in which the government otherwise presents

 9    information resulting from defendant’s cooperation.

10                                NATURE OF THE OFFENSE

11          9.    Defendant understands that for defendant to be guilty of
12    the crime charged in count twenty-six of the superseding indictment
13    in United States v. Richard Ayvazyan et al., CR No. 20-579(A), which
14    charges defendant with conspiracy to commit money laundering, in
15    violation of 18 U.S.C. § 1956(h), the following must be true:
16    (1) defendant agreed with one or more co-conspirators to knowingly
17    conduct a financial transaction involving property that represented
18    the proceeds of wire fraud and/or bank fraud; (2) defendant knew that
19    the property represented the proceeds of some form of unlawful
20    activity; and (3) defendant knew that the transaction was designed in
21    whole or in part conceal or disguise the nature, location, source,
22    ownership, or control of the proceeds of such unlawful activity
23    (i.e., § 1956(a)(1)(B)(i)).
24                              PENALTIES AND RESTITUTION
25          10.   Defendant understands that the statutory maximum sentence
26    that the Court can impose for a violation of Title 18, United States
27    Code, Section 1956(h), is: 20 years’ imprisonment; a three-year
28    period of supervised release; a fine of $500,000 or twice the gross

                                            10
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 11 of 27 Page ID #:3911



 1    gain or gross loss resulting from the offense, whichever is greatest;

 2    and a mandatory special assessment of $100.

 3          11.   Defendant understands that defendant will be required to

 4    pay full restitution to the victims of the offenses to which

 5    defendant is pleading guilty.       Defendant agrees that, in return for

 6    the United States’ compliance with its obligations under this

 7    agreement, the Court may order restitution to persons other than the

 8    victims of the offenses to which defendant is pleading guilty and in

 9    amounts greater than those alleged in the counts to which defendant

10    is pleading guilty.      In particular, defendant agrees that the Court

11    may order restitution to any victim of any of the following for any

12    losses suffered by that victim as a result: (a) any relevant conduct,

13    as defined in U.S.S.G. § 1B1.3, in connection with the offenses to

14    which defendant is pleading guilty; and (b) any counts dismissed and

15    charges not prosecuted pursuant to this agreement as well as all

16    relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection with

17    those counts and charges.       The parties currently believe that there

18    is no restitution owed in this caset, but recognize and agree that a

19    restitution amount may be determined based on facts that come to the

20    attention of the parties prior to sentencing.

21          12.   Defendant understands that supervised release is a period

22    of time following imprisonment during which defendant will be subject

23    to various restrictions and requirements.         Defendant understands that

24    if defendant violates one or more of the conditions of any supervised

25    release imposed, defendant may be returned to prison for all or part

26    of the term of supervised release authorized by statute for the

27    offense that resulted in the term of supervised release, which could

28

                                            11
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 12 of 27 Page ID #:3912



 1    result in defendant serving a total term of imprisonment greater than

 2    the statutory maximum stated above.

 3          13.   Defendant understands that, by pleading guilty, defendant

 4    may be giving up valuable government benefits and valuable civic

 5    rights, such as the right to vote, the right to possess a firearm,

 6    the right to hold office, and the right to serve on a jury.

 7    Defendant understands that he is pleading guilty to a felony and that

 8    it is a federal crime for a convicted felon to possess a firearm or

 9    ammunition.     Defendant understands that the conviction in this case

10    may also subject defendant to various other collateral consequences,

11    including but not limited to revocation of probation, parole, or

12    supervised release in another case and suspension or revocation of a

13    professional license.      Defendant understands that unanticipated

14    collateral consequences will not serve as grounds to withdraw

15    defendant’s guilty plea.

16          14.   Defendant and his counsel have discussed the fact that, and

17    defendant understands that, if defendant is not a United States

18    citizen, the convictions in this case makes it practically inevitable

19    and a virtual certainty that defendant will be removed or deported

20    from the United States.      Defendant may also be denied United States

21    citizenship and admission to the United States in the future.

22    Defendant understands that while there may be arguments that

23    defendant can raise in immigration proceedings to avoid or delay

24    removal, removal is presumptively mandatory and a virtual certainty

25    in this case.     Defendant further understands that removal and

26    immigration consequences are the subject of a separate proceeding and

27    that no one, including his attorney or the Court, can predict to an

28    absolute certainty the effect of his convictions on his immigration

                                            12
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 13 of 27 Page ID #:3913



 1    status.     Defendant nevertheless affirms that he wants to plead guilty

 2    regardless of any immigration consequences that his pleas may entail,

 3    even if the consequence is automatic removal from the United States

 4                                     FACTUAL BASIS

 5          15.    Defendant admits that defendant is, in fact, guilty of the
 6    offense to which defendant is agreeing to plead guilty.           Defendant
 7    and the United States agree to the statement of facts provided below
 8    and agree that this statement of facts is sufficient to support a
 9    plea of guilty to the charge described in this agreement and to
10    establish the Sentencing Guidelines factors set forth in paragraph 17
11    below but is not meant to be a complete recitation of all facts
12    relevant to the underlying criminal conduct or all facts known to
13    either party that relate to that conduct.
14          Beginning in or around March 2020 and continuing at least until
15    in or around October 2020, defendant, together with co-conspirators
16    known and unknown, including Manuk Grigoryan, and others
17    (collectively, “co-conspirators”), knowingly engaged in a money
18    laundering conspiracy, the object of which was to transfer the
19    illicit proceeds of a scheme in order to conceal the nature, source,
20    location, ownership and control of those proceeds.           These proceeds
21    constituted fraudulently obtained disaster relief funds under the
22    Paycheck Protection Program (“PPP”) and Economic Injury Disaster Loan
23    Program (“EIDL”), two federal relief programs that were created
24    through the Coronavirus Aid, Relief, and Economic Security (“CARES”)
25    Act, a federal law that was enacted in or about March 2020 and that
26    was designed to provide emergency financial assistance to Americans
27    suffering economic harm as a result of the COVID-19 pandemic.            As a
28    result of the money laundering conspiracy, such proceeds were

                                            13
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 14 of 27 Page ID #:3914



 1    distributed among the co-conspirators for their own personal benefit,

 2    including the purchase of luxury goods, services, and real estate,

 3    rather than being used for permissible business expenditures under

 4    the provisions of the PPP and EIDL programs.

 5            Defendant was recruited by codefendant Grigoryan to join the

 6    money laundering conspiracy.              In furtherance of the conspiracy and

 7    for the purpose of carrying out its object, at the direction of

 8    Grigoryan and others, defendant opened various business checking

 9    accounts at a federally-insured financial institution with account

10    names that included Arman Hayrapetyan DBA S. Construction, Arman

11    Hayrapetyan DBA H. Construction, and Arman Hayrapetyan DBA S. Dental,

12    as set forth in the below chart (the “DBA bank accounts”), for the

13    purpose of receiving deposits of criminal proceeds, which included

14    the fraudulently obtained PPP and EIDL loans listed below.                         Defendant

15    opened these accounts based on Grigoryan’s representation that

16    defendant would be a partner in the businesses listed in the account

17    names; in fact, defendant was never legally associated with any of

18    those businesses.

19
       Type      Business          Amount         Deposit   Deposit Bank Acct        Acct#
20               Applicant                         Date
       PPP       S. Construction     $182,637    5/1/2020   CHASE Arman              XXX9906
21
                                                            Hayrapetyan (“AH”) DBA
22                                                          S. Construction Co.
       PPP       S. Construction     $113,750    5/1/2020   CHASE AH DBA S.          XXX9906
23                                                          Construction Co.
                 Subtotal            $296,387
24

25     Type      Business          Amount         Deposit   Deposit Bank Acct        Acct#
                 Applicant                         Date
26     PPP       AH DBA H.           $112,500    5/1/2020   CHASE AH DBA H.          XXX1511
                 Construction                               Construction Co.
27     PPP       H. Construction     $130,000    5/5/2020   CHASE AH DBA H.          XXX1511
                                                            Construction Co.
28

                                                  14
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 15 of 27 Page ID #:3915



 1     PPP         H. Construction      $130,000    5/6/2020    CHASE AH DBA H.          XXX1511
                                                                Construction Co.
 2
       PPP         H. Construction      $130,000    5/1/2020    CHASE AH DBA H.          XXX1511
 3                                                              Construction Co.
                   Subtotal             $502,500
 4
       Type        Business           Amount         Deposit    Deposit Bank Acct        Acct#
 5                 Applicant                          Date
 6     PPP         S. S. Dental DDS     $182,500    5/5/2020    CHASE AH DBA S. Dental   XXX5355
                   Inc
 7     PPP         S. S. Dental DDS     $182,500    5/4/2020    CHASE AH DBA S. Dental   XXX5355
                   Inc
 8     EIDL        S. S. Dental DDS     $150,000    6/25/2020   CHASE AH DBA S. Dental   XXX5355
 9                 Inc
       EIDL        S. S. Dental DDS      $10,000    6/23/2020   CHASE AH DBA S. Dental   XXX5355
10     Grant       Inc
                   Subtotal             $525,000
11

12     Total:                         $ 1,323,887

13              At the direction of codefendant Grigoryan, who supervised and

14    managed defendant, defendant then used the DBA bank accounts to

15    launder the proceeds from fraudulently obtained PPP and EIDL loans,

16    which defendant knew were the proceeds of illegal activity undertaken

17    by his co-conspirators, including Grigoryan, R. Ayvazyan, Terabelian,

18    A. Ayvazyan, T. Dadyan, Paronyan, and V. Dadyan, between and among

19    his co-conspirators.            For example, on or about May 4, 2020,

20    defendant, together with other coconspirators including Grigoryan,

21    caused a check for approximately $50,000, drawn on the AH DBA S.

22    Construction Co. bank account and comprised in substantial part of

23    the fraudulent PPP loan proceeds for S. Construction and H.

24    Construction, to be written to the order of Fiber One Media (the

25    “Fiber One Media check”).                The Fiber One Media check was endorsed on

26    the back with the name of codefendant Terabelian’s alias, “Viktoria

27    Kauichko.”

28

                                                     15
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 16 of 27 Page ID #:3916



 1          Furthermore, defendant, together with other coconspirators

 2    including Grigoryan, caused smaller payments to be made out of each

 3    of the above-referenced DBA bank accounts to some of the other

 4    codefendants.     To facilitate these transfers, defendant provided his

 5    login and password information for the DBA bank accounts to

 6    codefendant Grigoryan to give Grigoryan access to the accounts.             For

 7    instance, after the deposit of fraudulent PPP loan proceeds into the

 8    AH DBA S. Construction Co. account, defendant and codefendant

 9    Grigoryan caused the transfer of $500 to “Iuliia Zhadko,” the alias

10    of codefendant R. Ayvazyan.       Similarly, after the deposit of the

11    proceeds from two of the PPP loans into the AH DBA H. Construction

12    account, defendant and codefendant Grigoryan caused the transfer of

13    two separate payments ($600 and $400) to codefendant Terabelian’s

14    alias, “Viktoria Kauichko”.

15          Defendant agrees that he received approximately five percent of

16    the fraudulent proceeds as payment for his agreement to launder the

17    funds.    Defendant agrees that deposits of fraudulently obtained PPP

18    and EIDL loan proceeds into bank accounts that defendant controlled

19    totaled approximately $1,323,887.

20                                  SENTENCING FACTORS

21          16.   Defendant understands that in determining defendant’s
22    sentence the Court is required to calculate the applicable Sentencing
23    Guidelines range and to consider that range, possible departures
24    under the Sentencing Guidelines, and the other sentencing factors set
25    forth in 18 U.S.C. § 3553(a).       Defendant understands that the
26    Sentencing Guidelines are advisory only, that defendant cannot have
27    any expectation of receiving a sentence within the calculated
28    Sentencing Guidelines range, and that after considering the

                                            16
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 17 of 27 Page ID #:3917



 1    Sentencing Guidelines and the other § 3553(a) factors, the Court will

 2    be free to exercise its discretion to impose any sentence it finds

 3    appropriate up to the maximum set by statute for the crime of

 4    conviction.

 5          17.   Defendant and the United States agree to the following

 6    applicable Sentencing Guidelines factors:

 7        Base Offense Level:                    22      U.S.S.G. § 2S1.1(a)(2),
                                                      U.S.S.G. §§ 2B1.1(b)(1)(H)
 8        Specific Offense
          Characteristics
 9
          Conviction under § 1956                +2   U.S.S.G. § 2S1.1(b)(2)(B)
10

11    Defendant and the United States reserve the right to argue that

12    additional specific offense characteristics, adjustments, and

13    departures under the Sentencing Guidelines are appropriate.

14          18.   Defendant understands that there is no agreement as to

15    defendant’s criminal history or criminal history category.

16          19.   Defendant and the United States reserve the right to argue

17    for a sentence outside the sentencing range established by the

18    Sentencing Guidelines based on the factors set forth in 18 U.S.C.

19    §§ 3553(a)(1), (a)(2), (a)(3), (a)(6), and (a)(7).

20                           WAIVER OF CONSTITUTIONAL RIGHTS

21          20.   Defendant understands that by pleading guilty, defendant
22    gives up the following rights:
23                a.    The right to persist in a plea of not guilty.
24                b.    The right to a speedy and public trial by jury.
25                c.    The right to be represented by counsel – and if
26    necessary have the Court appoint counsel - at trial.           Defendant
27    understands, however, that, defendant retains the right to be
28

                                            17
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 18 of 27 Page ID #:3918



 1    represented by counsel – and if necessary have the Court appoint

 2    counsel – at every other stage of the proceeding.

 3                d.    The right to be presumed innocent and to have the

 4    burden of proof placed on the government to prove defendant guilty

 5    beyond a reasonable doubt.

 6                e.    The right to confront and cross-examine witnesses

 7    against defendant.

 8                f.    The right to testify and to present evidence in

 9    opposition to the charges, including the right to compel the

10    attendance of witnesses to testify.

11                g.    The right not to be compelled to testify, and, if

12    defendant chose not to testify or present evidence, to have that

13    choice not be used against defendant.

14                h.    Any and all rights to pursue any affirmative defenses,

15    Fourth Amendment or Fifth Amendment claims, and other pretrial

16    motions that have been filed or could be filed.

17                           WAIVER OF APPEAL OF CONVICTION

18          21.   Defendant understands that, with the exception of an appeal
19    based on a claim that defendant’s guilty plea was involuntary, by
20    pleading guilty defendant is waiving and giving up any right to
21    appeal defendant’s conviction on the offense to which defendant is
22    pleading guilty.     Defendant understands that this waiver includes,
23    but is not limited to, arguments that the statute to which defendant
24    is pleading guilty is unconstitutional, and any and all claims that
25    the statement of facts provided herein is insufficient to support
26    defendant’s plea of guilty.
27

28

                                            18
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 19 of 27 Page ID #:3919



 1                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2          22.   Defendant gives up the right to appeal all of the

 3    following: (a) the procedures and calculations used to determine and

 4    impose any portion of the sentence; (b) the term of imprisonment

 5    imposed by the Court, provided it is no more than the high-end of the

 6    Sentencing Guidelines range calculated by the Court; (c) the fine

 7    imposed by the Court, provided it is within the statutory maximum;

 8    (d) to the extent permitted by law, the constitutionality or legality

 9    of defendant’s sentence, provided it is within the statutory maximum;

10    (e) the amount and terms of any restitution order; (f) the term of

11    probation or supervised release imposed by the Court, provided it is

12    within the statutory maximum; and (g) any of the following conditions

13    of probation or supervised release imposed by the Court: the

14    conditions set forth in Second Amended General Order 20-04 of this

15    Court; the drug testing conditions mandated by 18 U.S.C.

16    §§ 3563(a)(5) and 3583(d); and the alcohol and drug use conditions

17    authorized by 18 U.S.C. § 3563(b)(7).

18          23.   Defendant also gives up any right to bring a post-

19    conviction collateral attack on the conviction or sentence, including

20    any order of restitution, except a post-conviction collateral attack

21    based on a claim of ineffective assistance of counsel, a claim of

22    newly discovered evidence, or an explicitly retroactive change in the

23    applicable Sentencing Guidelines, sentencing statutes, or statutes of

24    conviction.    Defendant understands that this waiver includes, but is

25    not limited to, arguments that the statute to which defendant is

26    pleading guilty is unconstitutional, and any and all claims that the

27    statement of facts provided herein is insufficient to support

28    defendant’s plea of guilty.

                                            19
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 20 of 27 Page ID #:3920



 1          24.   The United States agrees that, provided (a) all portions of

 2    the sentence are at or below the statutory maximum specified above

 3    and (b) the Court imposes a term of imprisonment of no less than the

 4    low-end of the Sentencing Guidelines range calculated by the Court

 5    the United States gives up its right to appeal any portion of the

 6    sentence, with the exception that the United States reserves the

 7    right to appeal the amount of any restitution ordered.

 8                        RESULT OF WITHDRAWAL OF GUILTY PLEA

 9          25.   Defendant agrees that if, after entering a guilty plea
10    pursuant to this agreement, defendant seeks to withdraw and succeeds
11    in withdrawing defendant’s guilty plea on any basis other than a
12    claim and finding that entry into this plea agreement was
13    involuntary, then (a) the United States will be relieved of all of
14    its obligations under this agreement, including in particular its
15    obligations regarding the use of Cooperation Information; (b) in any
16    investigation, criminal prosecution, or civil, administrative, or
17    regulatory action, defendant agrees that any Cooperation Information
18    and any evidence derived from any Cooperation Information shall be
19    admissible against defendant, and defendant will not assert, and
20    hereby waives and gives up, any claim under the United States
21    Constitution, any statute, or any federal rule, that any Cooperation
22    Information or any evidence derived from any Cooperation Information
23    should be suppressed or is inadmissible; and (c) should the United
24    States choose to pursue any charge that was either dismissed or not
25    filed as a result of this agreement, then (i) any applicable statute
26    of limitations will be tolled between the date of defendant’s signing
27    of this agreement and the filing commencing any such action; and
28    (ii) defendant waives and gives up all defenses based on the statute

                                            20
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 21 of 27 Page ID #:3921



 1    of limitations, any claim of pre-indictment delay, or any speedy

 2    trial claim with respect to any such action, except to the extent

 3    that such defenses existed as of the date of defendant’s signing this

 4    agreement.

 5                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

 6          26.    Defendant agrees that if the count of conviction is
 7    vacated, reversed, or set aside, both the USAO and defendant will be
 8    released from all their obligations under this agreement.
 9                             EFFECTIVE DATE OF AGREEMENT
10          27.    This agreement is effective upon signature and execution of
11    all required certifications by defendant, defendant’s counsel, and an
12    Assistant United States Attorney.
13                                  BREACH OF AGREEMENT
14          28.    Defendant agrees that if defendant, at any time after the
15    signature of this agreement and execution of all required
16    certifications by defendant, defendant’s counsel, and an Assistant
17    United States Attorney, knowingly violates or fails to perform any of
18    defendant’s obligations under this agreement (“a breach”), the United
19    States may declare this agreement breached.          For example, if
20    defendant knowingly, in an interview, before a grand jury, or at
21    trial, falsely accuses another person of criminal conduct or falsely
22    minimizes defendant’s own role, or the role of another, in criminal
23    conduct, defendant will have breached this agreement.           All of
24    defendant’s obligations are material, a single breach of this
25    agreement is sufficient for the United States to declare a breach,
26    and defendant shall not be deemed to have cured a breach without the
27    express agreement of the United States in writing.           If the United
28

                                            21
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 22 of 27 Page ID #:3922



 1    States declares this agreement breached, and the Court finds such a

 2    breach to have occurred, then:

 3                a.    If defendant has previously entered a guilty plea

 4    pursuant to this agreement, defendant will not be able to withdraw

 5    the guilty plea.

 6                b.    The United States will be relieved of all its

 7    obligations under this agreement; in particular, the United States:

 8    (i) will no longer be bound by any agreements concerning sentencing

 9    and will be free to seek any sentence up to the statutory maximum for

10    the crime to which defendant has pleaded guilty; (ii) will no longer

11    be bound by any agreements regarding criminal prosecution, and will

12    be free to criminally prosecute defendant for any crime, including

13    charges that the United States would otherwise have been obligated to

14    dismiss; and (iii) will no longer be bound by any agreement regarding

15    the use of Cooperation Information and will be free to use any

16    Cooperation Information in any way in any investigation, criminal

17    prosecution, or civil, administrative, or regulatory action.

18                c.    The United States will be free to criminally prosecute

19    defendant for false statement, obstruction of justice, and perjury

20    based on any knowingly false or misleading statement by defendant.

21                d.    In any investigation, criminal prosecution, or civil,

22    administrative, or regulatory action: (i) defendant will not assert,

23    and hereby waives and gives up, any claim that any Cooperation

24    Information was obtained in violation of the Fifth Amendment

25    privilege against compelled self-incrimination; and (ii) defendant

26    agrees that any Cooperation Information and any Plea Information, as

27    well as any evidence derived from any Cooperation Information or any

28    Plea Information, shall be admissible against defendant, and

                                            22
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 23 of 27 Page ID #:3923



 1    defendant will not assert, and hereby waives and gives up, any claim

 2    under the United States Constitution, any statute, Rule 410 of the

 3    Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

 4    Criminal Procedure, or any other federal rule, that any Cooperation

 5    Information, any Plea Information, or any evidence derived from any

 6    Cooperation Information or any Plea Information should be suppressed

 7    or is inadmissible.

 8          29.   Following the Court’s finding of a knowing breach of this

 9    agreement by defendant, should the United States choose to pursue any

10    charge that was either dismissed or not filed as a result of this

11    agreement, then:

12                a.    Defendant agrees that any applicable statute of

13    limitations is tolled between the date of defendant’s signing of this

14    agreement and the filing commencing any such action.

15                b.    Defendant waives and gives up all defenses based on

16    the statute of limitations, any claim of pre-indictment delay, or any

17    speedy trial claim with respect to any such action, except to the

18    extent that such defenses existed as of the date of defendant’s

19    signing this agreement.

20             COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

21                                  OFFICE NOT PARTIES
22          30.   Defendant understands that the Court and the United States
23    Probation and Pretrial Services Office are not parties to this
24    agreement and need not accept any of the United States’ sentencing
25    recommendations or the parties’ agreements to facts or sentencing
26    factors.
27          31.   Defendant understands that both defendant and the United
28    States are free to: (a) supplement the facts by supplying relevant

                                            23
     Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 24 of 27 Page ID #:3924



 1    information to the United States Probation and Pretrial Services

 2    Office and the Court, (b) correct any and all factual misstatements

 3    relating to the Court’s Sentencing Guidelines calculations and

 4    determination of sentence, and (c) argue on appeal and collateral

 5    review that the Court’s Sentencing Guidelines calculations and the

 6    sentence it chooses to impose are not error, although each party

 7    agrees to maintain its view that the calculations in paragraph 17 are

 8    consistent with the facts of this case.         While this paragraph permits

 9    both the United States and defendant to submit full and complete

10    factual information to the United States Probation and Pretrial

11    Services Office and the Court, even if that factual information may

12    be viewed as inconsistent with the facts agreed to in this agreement,

13    this paragraph does not affect defendant’s and the United States’

14    obligations not to contest the facts agreed to in this agreement.

15          32.   Defendant understands that even if the Court ignores any

16    sentencing recommendation, finds facts or reaches conclusions

17    different from those agreed to, and/or imposes any sentence up to the

18    maximum established by statute, defendant cannot, for that reason,

19    withdraw defendant’s guilty plea, and defendant will remain bound to

20    fulfill all defendant’s obligations under this agreement.            Defendant

21    understands that no one –- not the prosecutor, defendant’s attorney,

22    or the Court –- can make a binding prediction or promise regarding

23    the sentence defendant will receive, except that it will be within

24    the statutory maximum.

25                               NO ADDITIONAL AGREEMENTS

26          33.   Defendant understands that, except as set forth herein,
27    there are no promises, understandings, or agreements between the
28    United States and defendant or defendant’s attorney, and that no

                                            24
Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 25 of 27 Page ID #:3925




                                                     0D\




                                       
Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 26 of 27 Page ID #:3926




                                       
Case 2:20-cr-00579-SVW Document 377 Filed 05/28/21 Page 27 of 27 Page ID #:3927




                                       
